

CONFIDENTIAL TREATMENT REQUESTED.  Confidential portions of this document have
been redacted and have been separately filed with the Commission.
 
ADVISORY AGREEMENT
 
THIS AGREEMENT, made as of September 28, 2009, among Morgan Stanley Smith Barney
Augustus I, LLC, a Delaware limited liability company (the “Trading Company”),
Demeter Management LLC, a Delaware limited liability company (the “Trading
Manager”), and Augustus Asset Managers Limited, a limited company incorporated
in England and Wales (the “Trading Advisor”).
 
W I T N E S S E T H :
 
WHEREAS, the Trading Company has been organized pursuant to a Certificate of
Formation filed with Secretary of State of the State of Delaware on September
25, 2009 (the “Certificate of Formation”) and an operating agreement (the
“Operating Agreement”) to, among other things, directly or indirectly through a
commodity trading advisor, trade, buy, sell, spread, or otherwise acquire, hold,
or dispose of commodities (including, but not limited to, foreign currencies,
mortgage-backed securities, money market instruments, financial instruments, and
any other securities or items which are now, or may hereafter be, the subject of
futures contract trading), domestic and foreign commodity futures contracts,
forward contracts, foreign exchange commitments, options on physical commodities
and on futures contracts, spot (cash) commodities and currencies, exchange of
futures contracts for physicals transactions, exchange of physicals for futures
contracts transactions, and any rights pertaining thereto, whether traded on an
organized exchange or otherwise (hereinafter referred to collectively as
“futures interests;” provided, however, such definition shall exclude securities
futures products as defined by the Commodity Futures Trading Commission
(“CFTC”), options in securities futures and options in equities) and securities
(such as United States Treasury securities) approved by the CFTC for investment
of customer funds and other securities on a limited basis, and to engage in all
activities incident thereto;
 
WHEREAS, the Trading Company is a commodity pool operated by the Trading Manager
in which other commodity pool investment vehicles sponsored and/or managed by
the Trading Manager and/or its affiliates will invest (each such investment
vehicle, a “Member,” and collectively, the “Members”);
 
WHEREAS, the Trading Advisor has extensive experience trading in futures
interests and the Trading Advisor is willing to provide the services and
undertake the obligations as set forth herein;
 
WHEREAS, the Trading Company and the Trading Manager each desires the Trading
Advisor to act as a trading advisor for the Trading Company and to make
investment decisions with respect to futures interests for the Trading Company
and the Trading Advisor desires so to act; and
 
WHEREAS, the Trading Company, the Trading Manager and the Trading Advisor wish
to enter into this Agreement which, among other things, sets forth certain terms
and conditions upon which the Trading Advisor will conduct the Trading Company’s
futures interest trading.
 
NOW, THEREFORE, the parties hereto hereby agree as follows:
 
1.  
Undertakings in Connection with the Continuing Offering of Units.

 
(a) The Trading Advisor agrees with respect to the continuing offering of
interests (“Units”) in the Members: (i) to make all disclosures regarding
itself, its principals and affiliates, its trading performance, its trading
systems, methods and strategies (subject to the need, in the reasonable
discretion of the Trading Advisor, to preserve the secrecy of Proprietary
Information (as defined in Section 1(c) hereof) concerning such systems, methods
and strategies), any client accounts over which it has discretionary trading
authority (other than the names of or identifying information with respect to
any such clients), and otherwise, as the Members may reasonably require (x) in
connection with any Member’s offering materials (collectively, the “Offering
Memoranda”) as required by Rule 4.21 of the regulations under the Commodity
Exchange Act (the “CEAct”), including in connection with any amendments or
supplements thereto, or (y) to comply with any other applicable law or rule or
regulation, including those of the CFTC, the Securities and Exchange Commission,
the National Futures Association (the “NFA”) or any other regulatory or
self-regulatory body, exchange, or board with jurisdiction over its members (or
to comply with the reasonable request of the aforementioned organizations); and
(ii) to otherwise cooperate with the Trading Company, the Trading Manager and
the Members by providing information regarding the Trading Advisor in connection
with the preparation of the Offering Memoranda, including any amendments or
supplements thereto, as part of making application for registration of the Units
under the securities or blue sky laws of any jurisdictions, including foreign
jurisdictions, as the Members may deem appropriate; provided that all such
disclosures are subject to the need, in the reasonable discretion of the Trading
Advisor, to preserve the secrecy of Proprietary Information concerning its
clients, systems methods and strategies. As used herein, unless otherwise
provided, the term “principal” shall have the meaning as defined in Rule 4.10(e)
of the CFTC’s regulations and the term “affiliate” shall mean an individual or
entity that directly or indirectly controls, is controlled by, or is under
common control with, such party.
 
(b) If the Trading Advisor becomes aware of any materially untrue or misleading
statement or omission regarding itself or any of its principals or affiliates in
the Disclosure Information (as defined in Section 19 hereof), or of the
occurrence of any event or change in circumstances which would result in there
being any materially untrue or misleading statement or omission in the
Disclosure Information regarding itself or any of its principals or affiliates,
the Trading Advisor shall promptly notify the Trading Manager and shall
cooperate with the Trading Manager in the preparation of any necessary
amendments or supplements to the Offering Memoranda. Neither the Trading Advisor
nor any of its principals, or affiliates, or any stockholders, officers,
directors, or employees shall distribute the Offering Memoranda or selling
literature or shall engage in any selling activities whatsoever in connection
with the continuing offering of Units except as may be specifically approved by
the Trading Manager and agreed to by the Trading Advisor.
 
(c) For purposes of this Agreement, and notwithstanding any of the provisions
hereof, all non-public information relating to the Trading Advisor including,
but not limited to, records, whether original, duplicated, computerized,
handwritten, or in any other form, and information contained therein, business
and/or marketing and/or sales plans and proposals, names of past and current
clients, names of past, current and prospective contacts, trading methodologies,
systems, strategies and programs, trading advice, trading instructions, results
of proprietary accounts, training materials, research data bases, portfolios,
and computer software, and all written and oral information, furnished by the
Trading Advisor to the Trading Company, the Trading Manager, the Members and/or
their officers, directors, employees, agents (including, but not limited to,
attorneys, accountants, consultants, and financial advisors) or controlling
persons (each a “Recipient”), regardless of the manner in which it is furnished,
together with any analysis, compilations, studies or other documents or records
which are prepared by a Recipient of such information and which contain or are
generated from such information, regardless of whether explicitly identified as
confidential, with the exception of information which (i) is or becomes
generally available to the public other than as a result of acts by the
Recipient in violation of this Agreement, (ii) is in the possession of the
Recipient prior to its disclosure pursuant to the terms hereof, (iii) is or
becomes available to the Recipient from a source that is not bound by a
confidentiality agreement with regard to such information or by any other legal
obligation of confidentiality prohibiting such disclosure, or (iv) that is
independently developed by the Recipient without use of the confidential
information described in this Section 1(c), are and shall be confidential
information and/or trade secrets and the exclusive property of the Trading
Advisor (“Confidential Information” and/or “Proprietary Information”).
 
(d) The Trading Company and the Trading Manager each warrants and agrees that
they and their respective officers, directors, members, equity holders,
employees and agents (including for purposes of this Agreement, but not limited
to, attorneys, accountants, consultants, and financial advisors) will protect
and preserve the Confidential Information and will disclose Confidential
Information or otherwise make Confidential Information available only to the
Trading Company’s or the Trading Manager’s officers, directors, members, equity
holders, employees and agents (including for purposes of this Agreement, but not
limited to, attorneys, accountants, consultants, and financial advisors), who
need to know the Confidential Information (or any part of it) for the purpose of
satisfying their fiduciary, legal, reporting, filing or other obligations
hereunder or to monitor performance in the account during the term of this
Agreement or thereafter, or to the Trading Company, Trading Manager or a
Recipient, as the case may be, who is required to disclose such Confidential
Information due to a fiduciary obligation or legal or regulatory request.
Additionally, the Trading Company and the Trading Manager each warrants and
agrees that it and any Recipient will use the Confidential Information solely
for the purpose of satisfying the Trading Company’s or the Trading Manager’s
obligations under this Agreement and not in a manner which violates the terms of
this Agreement.
 
2.  
Duties of the Trading Advisor.

 
(a) Upon the commencement of trading operations on or about October 1, 2009, by
the Trading Advisor on behalf of  the Trading Company, the Trading Advisor
hereby agrees to act as a Trading Advisor for the Trading Company and, as such,
shall have authority and responsibility for directing the investment and
reinvestment of the Trading Company’s assets, which shall consist of the Trading
Company’s Net Assets (as defined in Section 6(c) hereof) plus “notional” funds,
if any, as specified in writing by the Trading Manager and consented to by the
Trading Advisor (the “Assets”), on the terms and conditions and in accordance
with the prohibitions and Trading Operations Procedures set forth in Exhibit A
to this Agreement as amended from time to time and provided in writing to the
Trading Advisor by the Trading Manager (the “Trading Operations Procedures”);
provided, however, that the Trading Manager may override the instructions of the
Trading Advisor without notice to the Trading Advisor to the extent necessary
(i) to comply with the Trading Operations Procedures and with applicable
speculative position limits (as set forth by the respective regulatory
authorities or exchanges), (ii) to fund any distributions or redemptions, (iii)
to pay the Trading Company’s expenses, (iv) to the extent the Trading Manager
believes doing so is necessary for the protection of the Trading Company, (v) to
terminate the futures interest trading of the Trading Company with the Trading
Advisor, or (vi) to comply with any applicable law or regulation. The Trading
Manager agrees not to override any such instructions for the reasons specified
in clauses (ii) or (iii) of the preceding sentence unless the Trading Advisor
fails (or is not able) to comply with a request of the Trading Manager to make
the necessary amount of funds available to the Trading Company within two
trading days of such request.  The Trading Advisor shall not be liable for the
consequences of any decision by the Trading Manager to override instructions of
the Trading Advisor, except to the extent that such consequences result from a
material breach of this Agreement by the Trading Advisor or the Trading Advisor
fails (where it would otherwise be possible) to comply with the Trading
Manager’s decision to override an instruction.
 
(b) The Trading Advisor shall:
 
(i) Exercise good faith and due care in trading futures interests for the
account of the Trading Company in accordance with the prohibitions and Trading
Operations Procedures, and the trading systems, methods, and strategies of the
Trading Advisor described in the Disclosure Information, with such changes and
additions to such trading systems, methods or strategies as the Trading Advisor,
from time to time, incorporates into its trading approach for accounts the size
of the Trading Company.
 
(ii) Provide the Trading Manager, within 45 days of the end of a calendar
quarter, and within 45 days of a separate reasonable request which the Trading
Manager may make from time to time, with information in a format agreed to by
the Trading Manager and Trading Advisor comparing the performance of the Trading
Company’s account and the performance of JB Global Rates Fund (the “Benchmark
Fund”), as well as all other discretionary accounts directed by the Trading
Advisor that utilizes the strategy as the Trading Program (as defined herein)
over a specified period of time for the purpose of confirming that the Trading
Company has been treated equitably compared to such Other Accounts.  In
providing such information, the Trading Advisor may take whatever steps it deems
necessary to assure the confidentiality of the Trading Advisor’s clients’
identities.  The Trading Advisor shall, upon the Trading Manager’s request,
consult with the Trading Manager concerning any discrepancies between the
performance of such Other Accounts and the Trading Company’s account. The
Trading Advisor shall promptly inform the Trading Manager in writing, or any
acceptable manner agreed to by the Trading Manager and Trading Advisor, of any
material discrepancies of which the Trading Advisor is aware. The Trading
Manager acknowledges, among other things, that the following differences in
accounts may cause divergent trading results:  different trading strategies,
different markets traded, methods or degrees of leverage, different trading
policies, accounts experiencing differing inflows or outflows of equity,
different risk profiles, accounts which commence trading at different times and
accounts which have different portfolios or different fiscal years.
 
(iii) Inform the Trading Manager when the Trading Advisor’s open positions
maintained by the Trading Advisor exceed the Trading Advisor’s applicable
speculative position limits.
 
(iv) Upon request of the Trading Manager, promptly provide the Trading Manager
with all information concerning the Trading Advisor and its activities
reasonably requested by the Trading Manager (including, without limitation,
information relating to changes in control, key personnel, trading approach, or
financial condition).
 
(c) All purchases and sales of futures interests pursuant to this Agreement
shall be for the account, and at the risk, of the Trading Company and not for
the account, or at the risk of the Trading Advisor or any of its affiliates or
each of their principals, stockholders, directors, officers, or employees, or
any other person, if any, who controls the Trading Advisor. All brokerage
commissions and related transaction fees arising from such trading by the
Trading Advisor shall be for the account of the Trading Company.
 
(d) *1
 
(e) Prior to the commencement of trading by the Trading Company, the Trading
Manager, on behalf of the Trading Company, shall deliver to the Trading Advisor
a trading authorization appointing the Trading Advisor the Trading Company’s
attorney-in-fact for such purpose (a form of which is attached hereto as Exhibit
B).
 
(f) In performing services to the Trading Company, the Trading Advisor shall
utilize its Global Rate Program (the “Trading Program”), as described in the
Disclosure Information, and as modified from time to time. The Trading Advisor
shall give the Trading Manager prior written notice of any change in the Trading
Program that the Trading Advisor considers to be material (and shall not effect
such change on behalf of the Trading Company without the Trading Manager’s
consent), including any additional futures interests to be traded by the Trading
Advisor not already listed on Exhibit C.  Changes in the futures interests
traded, provided that such futures interests are listed on Exhibit C, shall not
be deemed a modification of the Trading Program.
 
3.  
Designation of Additional or Replacement Trading Advisors and Reallocation of
Assets.

 
(a) If the Trading Manager at any time deems it to be in the best interests of
the Trading Company, the Trading Manager may designate an additional or
replacement trading advisor or advisors for the Trading Company and may
apportion to such additional or replacement trading advisor(s) the management of
such amounts of Assets as the Trading Manager shall determine in its absolute
discretion.  The designation of an additional trading advisor or advisors or
replacement of any trading advisor for the Trading Company by the Trading
Manager shall not require any approval of any existing trading advisor
(including the Trading Advisor).  Subject to Section 7(c) hereof, the
designation and retention of an additional or replacement trading advisor(s) and
the apportionment of Assets to any such trading advisor(s) pursuant to this
Section 3 shall neither terminate this Agreement nor modify in any regard the
respective rights and obligations of the Trading Company, the Trading Manager
and the Trading Advisor hereunder with respect to the Net Assets that remain
under the management of the Trading Advisor.  In the event that an additional or
replacement trading advisor(s) is so designated, the Trading Advisor shall
thereafter receive Management Fees and Incentive Fees based, respectively, on
that portion of the Net Assets managed by the Trading Advisor and that portion
of the New Trading Profit (as defined in Section 6(d) hereof) attributable to
the trading done by the Trading Advisor.
 
 
(b) The Trading Manager may at any time and from time to time upon three
Business Days’ (as defined in Section 6(a)(i) below) prior notice reduce Assets
allocated to the Trading Advisor (whether or not such Assets are allocated to
any other trading advisor or advisors of the Trading Company ) or allocate
additional Assets upon three Business Days’ prior notice to the Trading Advisor
(whether or not such additional Assets are allocated away from such other
trading advisor or advisors); provided that any such addition to or withdrawal
from Assets allocated to the Trading Advisor will only become effective on the
last day of a month unless the Trading Manager determines that the best
interests of the Trading Company require otherwise.


4.  
Trading Advisor as an Independent Contractor.

 
For all purposes of this Agreement, the Trading Advisor shall be deemed to be an
independent contractor and shall, unless otherwise expressly provided herein or
authorized, have no authority to act for or represent the Trading Company or its
Members in any way or otherwise be deemed an agent of the Trading Company or its
Members.  Nothing contained herein shall be deemed to require the Trading
Company to take any action contrary to the Operating Agreement or the
Certificate of Formation of the Trading Company as from time to time in effect,
or any applicable law or rule or regulation of any regulatory or self-regulatory
body, exchange, or board. Nothing herein contained shall constitute the Trading
Advisor, the Trading Manager, or the Members, as members of any partnership,
joint venture, association, syndicate or other entity, or be deemed to confer on
any of them any express, implied, or apparent authority to incur any obligation
or liability on behalf of any other. It is expressly agreed that the Trading
Advisor is neither a promoter, sponsor, or issuer with respect to the Trading
Company or its Members, nor does the Trading Advisor have any authority or
responsibility with respect to the offer, sale or issuance of Units.
 
5.  
Commodity Broker.

 
The Trading Advisor shall effect all transactions in futures interests for the
Trading Company through the Trading Company’s separate account maintained with
such commodity broker or brokers as the Trading Manager shall direct and appoint
from time to time. Both Morgan Stanley & Co., Incorporated (“MS & Co.”), Morgan
Stanley & Co. International plc, and Morgan Stanley Capital Group Inc. (“MSCG”
and collectively, the “Commodity Brokers”) may act as the clearing commodity
brokers for the Trading Company, and MS & Co. and its affiliates may act as
foreign exchange forward contract counterparty for the Trading Company.  MSCG
and its affiliates may act as an options on foreign exchange forward contract
counterparty for the Trading Company.  Morgan Stanley Smith Barney LLC, its
affiliates and the Commodity Brokers, may act as the Trading Company’s
non-clearing commodity broker.  The Trading Manager shall provide the Trading
Advisor with copies of brokerage statements.
 
Notwithstanding the foregoing, the Trading Advisor may execute trades through
floor brokers other than those employed by MS & Co. and its affiliates so long
as arrangements (including executed give-up agreements) are made for such floor
brokers to “give-up” or transfer the positions to MS & Co. in conformity with
the Trading Operations Procedures set forth in Exhibit A attached hereto.
 
6.  
Fees.

 
(a) For the services to be rendered to the Trading Company by the Trading
Advisor under this Agreement:
 
(i) The Trading Company shall pay the Trading Advisor a monthly management fee
equal to 1/12 of the applicable annual rate on Annex I (as may be amended from
time to time) to this Agreement as of the first day of each month (the
“Management Fee”).  The Management Fee is payable in arrears within 30 Business
Days of the end of the month for which it was calculated.  For purposes of this
Agreement, “Business Day” shall mean any day which the securities markets are
open in the United States.
 
(ii) The Trading Company shall pay the Trading Advisor an incentive fee equal to
20% of the “New Trading Profit” (as defined in Section 6(d) hereof) that shall
accrue monthly but is not otherwise payable until the end of each calendar
quarter (the “Incentive Fee”). The initial incentive period will commence on the
date of the Trading Company’s initial closing and shall end on the last day of
the calendar quarter after such initial closing occurs.  The Incentive Fee is
payable within 30 Business Days of the end of the calendar quarter for which it
was calculated.
 
(b) If this Agreement is terminated on a date other than the last day of a
calendar quarter, the Incentive Fee shall be determined as if such date were the
end of a calendar quarter. If this Agreement is terminated on a date other than
the end of a month, the Management Fee described above shall be determined as if
such date were the end of a month, but such fee shall be prorated based on the
ratio of the number of days in the month through the date of termination to the
total number of calendar days in the month. The Management Fee payable to the
Trading Advisor for the month in which the Trading Company begins to receive
trading advice from the Trading Advisor pursuant to this Agreement shall be
prorated based on the ratio of the number of calendar days in the month from the
day the Trading Company begins to receive such trading advice to the total
number of calendar days in the month.  In the event that there is an increase or
decrease in the Net Assets, as initiated by the Trading Manager, as of any day
other than the first day of a month, the Trading Advisor shall be paid a pro
rata Management Fee on such increase or decrease in the Net Assets for such
month.
 
(c) The term “Net Assets” shall mean the total assets of the Trading Company
allocated to the Trading Advisor (including, but not limited to, all cash and
cash equivalents, accrued interest and amortization of original issue discount,
and the market value of all open futures interest positions and other assets of
the Trading Company) less all liabilities of the Trading Company determined in
accordance with generally accepted accounting principles consistently applied
under the accrual basis of accounting. Unless generally accepted accounting
principles require otherwise, the market value of a futures or option contract
traded on a United States exchange shall mean the settlement price on the
exchange on which the particular futures or option contract shall be traded by
the Trading Company on the day with respect to which the Net Assets are being
determined; provided, however, that if a contract could not be liquidated on
such day due to the operation of daily limits or other rules of the exchange on
which that contract shall be traded or otherwise, the settlement price on the
first subsequent day on which the contract could be  liquidated shall be the
market value of such contract for such day, or if a contract could not be
liquidated on such day due to the exchange being closed for an exchange holiday,
the settlement price on the most recent preceding day on which the contract
could have been liquidated shall be the market value of such contract for such
day.  The market value of a forward contract or a futures or option contract
traded on a foreign exchange or market shall mean its market value as determined
by the Trading Manager on a basis consistently applied for each different
variety of contract.
 
(d) As used herein, the term “New Trading Profit” shall mean net futures
interest trading profits (realized and unrealized) on the Assets traded by the
Trading Advisor, decreased by the Trading Advisor’s monthly management fees,
brokerage commissions allocable to the Assets traded by the Trading Advisor,
transaction costs and administrative fees, with such trading profits and items
of decrease determined from the end of the last calendar quarter in which an
Incentive Fee was earned by the Trading Advisor or, if no Incentive Fee has been
earned previously by the Trading Advisor, from the date that the Trading Advisor
commenced managing the Assets on behalf of the Trading Company to the end of the
calendar quarter as of which such Incentive Fee calculation is being made.
Extraordinary expenses do not reduce New Trading Profit. Interest income is not
included in New Trading Profit. New Trading Profit shall be calculated before
reduction for Incentive Fees paid or accrued. Incentive Fees shall be paid to
the Trading Advisor upon any withdrawal of assets from the Trading Company at
the end of any month when such withdrawal of assets is made as if such month-end
is the end of the calendar quarter.
 
(e) If any payment of Incentive Fees is made to the Trading Advisor on account
of New Trading Profit earned by the Trading Advisor for the Trading Company and
the Trading Advisor thereafter fails to earn New Trading Profit for the Trading
Company or experiences losses for any subsequent incentive period for the
Trading Company, the Trading Advisor shall be entitled to retain such amounts of
Incentive Fees previously paid to the Trading Advisor in respect of such New
Trading Profit. No subsequent Incentive Fees shall be payable to the Trading
Advisor until the Trading Advisor has again earned New Trading Profit for the
Trading Company; provided, however, that if the Assets are reduced because of
redemptions that occur at the end of, and/or subsequent to, a calendar quarter
in which the Trading Advisor experiences a futures interest trading loss for the
Trading Company, the trading loss that must be recovered before the Trading
Advisor will be deemed to experience New Trading Profit for the Trading Company
in a subsequent calendar quarter will be equal to the amount determined by (x)
dividing the Assets after such decrease by the Assets immediately before such
decrease and (y) multiplying that fraction by the amount of the unrecovered
futures interest trading loss prior to such decrease. In the event that the
Trading Advisor experiences a trading loss for the Trading Company in more than
one calendar quarter without the Trading Company paying an intervening Incentive
Fee and Assets are reduced in more than one such calendar quarter because of
redemptions, then the trading loss for each such calendar quarter shall be
adjusted in accordance with the formula described above and such reduced amount
of futures interest trading loss shall be carried forward and used to offset
subsequent futures interest trading profits.
 
7.  
Term

 
(a) This Agreement shall continue in effect for a period of one year from the
date the Agreement was entered into unless otherwise terminated as set forth in
this Section 7. If the Agreement is not terminated upon the expiration of such
one-year period, this Agreement shall automatically renew for an additional
one-year period and shall continue to renew for additional one-year periods
until this Agreement is otherwise terminated, as provided for herein.  The
Trading Advisor may terminate this Agreement at the end of the first one year
period by providing prior written notice of termination to the Trading Company
at least ninety days prior to the expiration of such one-year period.  Following
the first year of this Agreement, the Trading Advisor may terminate this
Agreement at any month end by providing prior written notice of termination to
the Trading Company at least ninety days prior to such month end. This Agreement
shall automatically terminate if the Trading Company is dissolved.
 
(b) The Trading Company and Trading Manager each shall have the right to
terminate this Agreement in its discretion (i) upon five days’ prior written
notice to the Trading Advisor, or (ii) at any time upon prior written notice to
the Trading Advisor upon the occurrence of any of the following events: (A) if
any person described as a “principal” of the Trading Advisor in the Offering
Memoranda ceases for any reason to be an active “principal” of the Trading
Advisor; (B) if the Trading Advisor becomes bankrupt or insolvent; (C) if the
Trading Advisor is unable to use its trading systems or methods as in effect on
the date hereof and as modified in the future for the benefit of the Trading
Company; (D) if the registration, as a commodity trading advisor (if
applicable), of the Trading Advisor with the CFTC, its membership in the NFA or
its registration with the FSA, is revoked, suspended, terminated, or not
renewed, or limited or qualified in any respect; (E) if the Trading Advisor
determines that it was required to be registered as a commodity trading advisor
with the CFTC and was not properly registered; (F) if the Trading Advisor merges
or consolidates with, or sells or otherwise transfers its advisory business, or
all or a substantial portion of its assets, any portion of its futures interest
trading systems or methods, or its goodwill to, any individual or entity; (G)
if, at any time, the Trading Advisor violates any Trading Policy or
administrative policy, except with the prior express written consent of the
Trading Manager; or (H) if the Trading Advisor fails in a material manner to
perform any of its obligations under this Agreement.
 
(c) The Trading Advisor may terminate this Agreement at any time, upon thirty
days’ prior written notice to the Trading Company and Trading Manager, in the
event: (A) that the Trading Manager imposes additional trading limitation(s) in
the form of one or more Trading Operations Procedures or administrative policies
that the Trading Advisor does not agree to follow in its management of the
Assets; (B) the Trading Manager objects to the Trading Advisor implementing a
proposed material change to the Trading Program and the Trading Advisor
certifies to the Trading Manager in writing that it believes such change is in
the best interests of the Trading Company; (C) the Trading Manager or the
Trading Company materially breaches this Agreement and does not correct the
breach within ten days of receipt of a written notice of such breach from the
Trading Advisor; (D) the Assets fall below $*2(after adding back trading losses)
at any time; (E) the Trading Company becomes bankrupt or insolvent, or (F) the
registration of the Trading Manager with the CFTC as a commodity pool operator
or its membership in the NFA is revoked, suspended, terminated or not renewed,
or limited or qualified in any respect.  If the Trading Manager or Trading
Company merges, consolidates or sells a substantial portion of its assets
pursuant to Section 12 of this Agreement, the Trading Advisor may terminate this
Agreement upon prior written notice to the Trading Manager and Trading Company.
 
(d) Except as otherwise provided in this Agreement, any termination of this
Agreement in accordance with this Section 7 shall be without penalty or
liability to any party, on account of such termination.
 
(e) The indemnities set forth in Section 8 hereof shall survive any termination
of this Agreement.
 
8.  
Standard of Liability: Indemnifications.

 
(a) Limitation of Trading Advisor Liability. In respect of the Trading Advisor’s
role in the futures interests trading of the Trading Company, the Trading
Advisor shall not be liable to the Trading Company or the Trading Manager or
their partners, directors, officers, principals, managers, members,
shareholders, employees, controlling persons or successors and assigns except
that the Trading Advisor shall be liable for acts or omissions that constitute a
breach of this Agreement or a representation, warranty or covenant herein,
misconduct or negligence, or are the result of the Trading Advisor not having
acted in good faith and in the reasonable belief that such actions or omissions
were in, or not opposed to, the best interests of the Trading Company.
 
(b) Trading Advisor Indemnity in Respect of Management Activities. The Trading
Advisor shall indemnify, defend and hold harmless the Trading Company and the
Trading Manager, their controlling persons, their affiliates and their
respective directors, officers, principals, managers, members, shareholders,
employees and controlling persons from and against any and all losses, claims,
damages, liabilities (joint and several), costs, and expenses (including any
reasonable investigatory, legal, accounting and other expenses incurred in
connection with, and any amounts paid in, any litigation or other proceeding or
any settlement; provided that, solely in the case of a settlement, the Trading
Advisor shall have approved such settlement) resulting from a demand, claim,
lawsuit, action or proceeding (other than those incurred as a result of claims
brought by or in the right of an indemnified party) relating to this Agreement
(except as covered by paragraph (d) below); provided that a court of competent
jurisdiction upon entry of a final judgment (or, if no final judgment is
entered, by an opinion rendered by counsel who is approved by the Trading
Company and the Trading Advisor, such approval not to be unreasonably withheld)
to the effect that the action or inaction of such indemnified party that was the
subject of the demand, claim, lawsuit, action, or proceeding did not constitute
negligence, misconduct, or a breach of this Agreement or a representation,
warranty or covenant of the Trading Company or the Trading Manager, their
controlling persons, their affiliates and their respective directors, officers,
shareholders, employees, and controlling persons and was done in good faith.
 
(c) Trading Company Indemnity in Respect of Management Activities.  The Trading
Company shall indemnify, defend and hold harmless the Trading Advisor, its
controlling persons, their affiliates and their respective directors, officers,
principals, managers, members, shareholders, employees and controlling persons,
from and against any and all losses, claims, damages, liabilities (joint and
several), costs and expenses (including any reasonable investigatory, legal,
accounting and other expenses incurred in connection with, and any amounts paid
in, any litigation or other proceeding or any settlement; provided that, solely
in the case of a settlement, the Trading Company shall have approved such
settlement) resulting from a demand, claim, lawsuit, action or proceeding (other
than those incurred as a result of claims brought by or in the right of an
indemnified party) relating to this Agreement (except as covered by paragraph
(e) below); provided that a court of competent jurisdiction upon entry of a
final judgment finds (or, if no final judgment is entered, by an opinion
rendered by counsel who is approved by the Trading Company and the Trading
Advisor, such approval not to be unreasonably withheld) to the effect that the
action or inaction of such indemnified party that was the subject of the demand,
claim, lawsuit, action, or proceeding did not constitute negligence, misconduct,
or a breach of this Agreement or a representation, warranty or covenant of the
Trading Advisor, its controlling persons, its affiliates and directors,
officers, shareholders, employees, and controlling persons and was done in good
faith.
 
(d) Trading Advisor Indemnity in Respect of Sale of Units. The Trading Advisor
shall indemnify, defend and hold harmless the Trading Company, the Trading
Manager, any selling agent, their controlling persons and their affiliates and
their respective directors, officers, principals, managers, members,
shareholders, employees and controlling persons from and against any and all
losses, claims, damages, liabilities, costs, and expenses, (joint and several),
to which any indemnified person may become subject (including any reasonable
investigatory, legal, accounting and other expenses incurred in connection with,
and any amounts paid in, any litigation or other proceeding or any settlement;
provided that, solely in the case of a settlement, the Trading Advisor shall
have approved such settlement, and in connection with any administrative
proceedings), in respect of the offer or sale of Units, insofar as such losses,
claims, damages, liabilities, costs, or expenses (or action in respect thereof)
arise out of, or are based upon: (i) a breach by the Trading Advisor of any
applicable laws or regulations or any representation, warranty or agreement in
this Agreement; or (ii) any materially untrue statement or omission relating or
with respect to the Trading Advisor, or any of its principals, or their
operations, trading systems, methods or performance, which was made in the
Offering Memoranda or any amendment or supplement thereto or any other sales
literature and furnished by the Trading Advisor for inclusion therein.
 
(e)  Trading Company Indemnity in Respect of Sale of Units. The Trading Company
shall indemnify, defend and hold harmless the Trading Advisor its controlling
persons, their affiliates and their respective directors, officers, principals,
managers, members shareholders, employees and controlling persons from and
against any loss claim, damage, liability, cost, and expense, joint and several,
to which any indemnified person may become subject (including any reasonable
investigatory, legal, accounting and other expenses incurred in connection with,
and any amounts paid in, any litigation or other proceeding or any settlement;
provided that, solely in the case of a settlement, the Trading Company shall
have approved such settlement, and in connection with any administrative
proceedings), in respect of the offer or sale of Units, unless such loss, claim,
damage, liability, cost, or expense (or action in respect thereof) arises out
of, or is based upon (i) a breach by the Trading Advisor of any applicable laws
or regulations or any representation, warranty or agreement in this Agreement;
or (ii) any materially untrue statement or omission relating or with respect to
the Trading Advisor, or any of its principals or their operations, trading
systems, methods or performance that was made in the Offering Memoranda or in
any other sales literature and furnished by the Trading Advisor for inclusion
therein.
 
(f) Subject to Section 8(a) hereof, the foregoing agreements of indemnity shall
be in addition to, and shall in no respect limit or restrict, any other remedies
which may be available to an indemnified person.
 
(g) Promptly after receipt by an indemnified person of notice of the
commencement of any action, claim, or proceeding to which any of the indemnities
may apply, the indemnified person will notify the indemnifying party in writing
of the commencement thereof if a claim in respect thereof is to be made against
the indemnifying party hereunder; but the omission so to notify the indemnifying
party will not relieve the indemnifying party from any liability that the
indemnifying party may have to the indemnified person hereunder, except where
such omission has materially prejudiced the indemnifying party. In case any
action, claim, or proceeding is brought against an indemnified person and the
indemnified person notifies the indemnifying party of the commencement thereof
as provided above, the indemnifying party will be entitled to participate
therein and, to the extent that the indemnifying party desires, to assume the
defense thereof with counsel selected by the indemnifying party and not
unreasonably disapproved by the indemnified person. After notice from the
indemnifying party to the indemnified person of the indemnifying party’s
election so to assume the defense thereof as provided above, the indemnifying
party will not be liable to the indemnified person under the indemnity
provisions hereof for any legal and other expenses subsequently incurred by the
indemnified person in connection with the defense thereof, other than reasonable
costs of investigation.
 
Notwithstanding the preceding paragraph, if in any action, claim, or proceeding
as to which indemnification is or may be available hereunder, an indemnified
person reasonably determines that its interests are or may be adverse, in whole
or in part, to the indemnifying party’s interests or that there may be legal
defenses available to the indemnified person that are different from, in
addition to, or inconsistent with the defenses available to the indemnifying
party, the indemnified person may retain its own counsel in connection with such
action, claim, or proceeding and will be indemnified (provided the indemnified
person is so entitled) by the indemnifying party for any legal and other
expenses reasonably incurred in connection with investigating or defending such
action, claim, or proceeding.
 
In no event will the indemnifying party be liable for the fees and expenses of
more than one counsel for all indemnified persons in connection with any one
action; claim, or proceeding or in connection with separate but similar or
related actions, claims, or proceedings in the same jurisdiction arising out of
the same general allegations. The indemnifying party will not be liable for any
settlement of any action, claim, or proceeding effected without the indemnifying
party’s express written consent, but if any action, claim, or proceeding, is
settled with the indemnifying party’s express written consent, the indemnifying
party will indemnify, defend, and hold harmless an indemnified person as
provided in this Section 8.
 
9.  
Right to Advise Others and Uniformity of Acts and Practices.

 
(a) The Trading Advisor is engaged in the business of advising clients as to the
purchase and sale of futures interests. During the term of this Agreement, the
Trading Advisor, its principals and affiliates, will be advising other clients
(including affiliates and the stockholders, officers, directors, and employees
of the Trading Advisor and its affiliates and their families) and trading for
their own accounts. The Trading Advisor will use its best efforts to implement a
fair and consistent allocation policy that seeks to ensure that all clients are
treated equitably and positions allocated as nearly as possible in proportion to
the assets available for trading of the accounts managed or controlled by the
Trading Advisor.  Upon written request, the Trading Manager may request a copy
of the Trading Advisor’s procedures regarding the equitable treatment of trades
across accounts.  Such procedures shall be provided to the Trading Manager
within 30 days of such request by the Trading Manager.  Except as otherwise set
forth herein, the Trading Advisor and its principals and affiliates agree to
treat the Trading Company in a fiduciary capacity to the extent recognized by
applicable law, but subject to that standard.  Under no circumstances shall the
Trading Advisor by any act or omission knowingly or intentionally favor any
account advised or managed by the Trading Advisor over the account of the
Trading Company in any way or manner. Nothing contained in this Section 9(a)
shall preclude the Trading Advisor from charging different management and/or
incentive fees to its clients. Subject to the Trading Advisor’s obligations
under applicable law, the Trading Advisor or any of its principals or affiliates
shall be free to advise and manage accounts for other clients and shall be free
to trade on the basis of the same trading systems, methods, or strategies
employed by the Trading Advisor for the account of the Trading Company, or
trading systems, methods, or strategies that are entirely independent of, or
materially different from, those employed for the account of the Trading
Company, and shall be free to compete for the same futures interests as the
Trading Company or to take positions opposite to the Trading Company, where such
actions do not knowingly or intentionally prefer any of such accounts over the
account of the Trading Company on an overall basis.
 
(b) The Trading Advisor shall not be restricted as to the number or nature of
its clients, except that: (i) so long as the Trading Advisor acts as a trading
advisor for the Trading Company, neither the Trading Advisor nor any of its
principals or affiliates shall knowingly hold any position or control any other
account that would cause the Trading Company, the Trading Advisor, or the
principals or affiliates of the Trading Advisor to be in violation of the CEAct
or any regulations promulgated thereunder, any other applicable law, or any
applicable rule or regulation of the CFTC or any other regulatory or self
regulatory body, exchange, or board; and (ii) neither the Trading Advisor nor
any of its principals or affiliates shall render futures interests trading
advice to any other individual or entity or otherwise engage in activity that
shall knowingly cause positions in futures interests to be attributed to the
Trading Advisor under the rules or regulations of the CFTC or any other
regulatory or self regulatory body, exchange, or board so as to require the
significant modification of positions taken or intended for the account of the
Trading Company; provided that the Trading Advisor may modify its trading
systems, methods or strategies to accommodate the trading of additional funds or
accounts.  If applicable speculative position limits are exceeded by the Trading
Advisor in the opinion of (i) independent counsel, (ii) the CFTC, or (iii) any
other regulatory or self regulatory body, exchange, or board, the Trading
Advisor and its principals and affiliates shall promptly liquidate positions in
all of their accounts, including the Trading Company’s account, as to which
positions are attributed to the Trading Advisor as nearly as possible in
proportion to the accounts′ respective amounts available for trading (taking
into account different degrees of leverage and “notional” equity) to the extent
necessary to comply with the applicable position limits.
 
10.  
Representations, Warranties, and Covenants of the Trading Advisor.

 
(a) Representations and Warranties of the Trading Advisor. The Trading Advisor
represents and warrants to and agrees with the Trading Manager and the Trading
Company as follows:
 
(i) It will exercise good faith and due care in implementing the Trading Program
on behalf of the Trading Company as described in the Disclosure Information (as
modified from time to time) or any other trading programs agreed to by the
Trading Manager and the Trading Advisor.
 
(ii) The Trading Advisor shall follow and comply with, at all times, the Trading
Operations Procedures.
 
(iii) The Trading Advisor shall trade the Assets pursuant to the same trading
programs described in the Disclosure Information unless the Trading Manager and
the Trading Advisor agree otherwise.
 
(iv) The Trading Advisor is duly organized, validly existing and in good
standing under the laws of the state of its organization and is qualified to do
business as a foreign corporation or and is in good standing in each other
jurisdiction in which the nature or conduct of its business requires such
qualification and the failure to so qualify would materially adversely affect
the Trading Advisor’s ability to perform its duties under this Agreement. The
Trading Advisor has full power and authority to perform its obligations under
this Agreement. The only principals of the Trading Advisor are those set forth
in the Offering Memoranda and Disclosure Information (the “Trading Advisor
Principals”).
 
(v) All information provided to the Trading Manager by the Trading Advisor
specifically relating to the Trading Advisor and the Trading Advisor Principals
and trading systems, methods and performance for inclusion in the Offering
Memoranda are accurate and complete in all material respects at each time such
information is provided. With respect to the Trading Advisor, the Trading
Advisor Principals, and its trading systems, methods and performance:  (i) the
Offering Memoranda contains all statements and information required to be
included therein under the CEAct and the rules and regulations thereunder, and
(ii) the Offering Memoranda do not contain, and will not during the term of this
Agreement contain, any untrue statement of a material fact or omit to state a
material fact necessary to make the statements contained therein, in the light
of the circumstances under which such statements were made, not
misleading.  Except as otherwise disclosed in the Offering Memoranda, the
actual performance of each discretionary account directed by the Trading Advisor
or any principal of the Trading Advisor, on either a composite or a stand alone
basis, as provided by the Trading Advisor to the Trading Manager for inclusion
in the Offering Memoranda, is or will be in accordance with the then current
CFTC Rules.  The information regarding the actual performance of such accounts
set forth in the Offering Memoranda has been calculated and presented in
accordance with the descriptions therein and is complete and accurate in all
material respects.
 
(vi) This Agreement has been duly and validly authorized, executed and delivered
on behalf of the Trading Advisor and is a valid and binding agreement of the
Trading Advisor enforceable in accordance with its terms.
 
(vii) Each of the Trading Advisor and the Trading Advisor Principals has all
federal, state and foreign governmental, regulatory and exchange licenses and
approvals and has effected all filings and registrations with federal, state and
foreign governmental and regulatory agencies required to conduct its business
and to act as described in the Offering Memoranda or required to perform its or
his obligations under this Agreement. The Trading Advisor is authorized and
regulated in the United Kingdom by the Financial Services Authority.
 
(viii) The execution and delivery of this Agreement, the incurrence of the
obligations set forth herein, the consummation of the transactions contemplated
herein and in the Offering Memoranda and the payment of the fees hereunder will
not violate, or constitute a breach of, or default under, the certificate of
incorporation or bylaws (or any other organizational documents) of the Trading
Advisor or any agreement or instrument by which it is bound or of any order,
rule, law or regulation binding on it of any court or any governmental body or
administrative agency or panel or self-regulatory organization having
jurisdiction over it.
 
(ix) Since the respective dates as of which information is given in the
Disclosure Information, and except as may otherwise be stated in or contemplated
by the Disclosure Information, there has not been any material adverse change in
the condition, financial or otherwise, business or prospects of the Trading
Advisor or any Trading Advisor Principal.
 
(x) Except as set forth in the Disclosure Information there have not been and
there is not pending, or to the best of the Trading Advisor’s knowledge,
threatened, any action, suit or proceeding before or by any court or other
governmental body to which the Trading Advisor or any Trading Advisor Principal
is or was a party, or to which any of the assets of the Trading Advisor is or
was subject and which resulted in or might reasonably be expected to result in
any material adverse change in the condition, financial or otherwise, business
or prospects of the Trading Advisor.  None of the Trading Advisor or any Trading
Advisor Principal has received any notice of an investigation by the NFA, CFTC
or other administrative agency or self-regulatory body (whether United States or
foreign) regarding noncompliance by the Trading Advisor or any of the Trading
Advisor Principals with the CEAct or any other applicable law.
 
(xi) Neither the Trading Advisor nor any Trading Advisor Principal has received,
or is entitled to receive, directly or indirectly, any commission, finder’s fee,
similar fee, or rebate from any person in connection with the organization or
operation of the Trading Company.
 
(xii) Participation by the Trading Advisor in accordance with the terms hereof
and as described in the Offering Memoranda will not violate any provisions of
the Investment Advisers Act of 1940, as amended.
 
(xiii) Neither the Trading Advisor nor any Trading Advisor Principal will use or
distribute the Offering Memoranda or any selling literature or engage in any
selling activities whatsoever in connection with the offering of the Units.
 
(xiv) The information in the Offering Memoranda about the Trading Advisor does
not contain any misleading or untrue statements of a material fact or omit to
state a material fact required to be stated therein to make the statements not
misleading.
 
(xvi)           The Trading Advisor is not required to register as a commodity
trading advisor under the CEAct, has made all necessary filings in connection
with such exemption, and as a result is exempt from all of the disclosure,
reporting and record-keeping requirements of the CEAct.


(xvii)           The foregoing representations and warranties shall be
continuing during the term of this Agreement and if at any time any event shall
occur which could make any of the foregoing representations or warranties
inaccurate, the Trading Advisor shall promptly notify the Trading Manager and
the Trading Company of the nature of such event.


(b) Covenants of the Trading Advisor.  The Trading Advisor covenants and agrees
that:
 
(i) The Trading Advisor shall maintain all registrations and memberships
necessary for the Trading Advisor to continue to act as described herein and to
at all times comply in all respects with all applicable laws, rules, and
regulations, to the extent that the failure to so comply would have a materially
adverse effect on the Trading Advisor’s ability to act as described herein.
 
(ii) The Trading Advisor shall inform the Trading Manager immediately as soon as
the Trading Advisor or any Trading Advisor Principal becomes the subject of any
investigation, claim or proceeding of any regulatory authority having
jurisdiction over such person or becomes a named party to any litigation
materially affecting (or which may, with the passage of time, materially affect)
the business of the Trading Advisor. The Trading Advisor shall also inform the
Trading Manager immediately if the Trading Advisor or any of its officers
becomes aware of any breach of this Agreement by the Trading Advisor.
 
(iii) The Trading Advisor agrees to cooperate by providing information regarding
itself and its performance in the preparation of any amendments or supplements
to the Offering Memoranda (subject to the limitation set forth in Section 1
hereof).
 
11.  
Representations and Warranties of the Trading Company and the Trading Manager;
Covenants of the Trading Manager.

 
(a) The Trading Company and the Trading Manager represent and warrant to the
Trading Advisor, as follows:
 
(i) The Trading Company has provided to the Trading Advisor the Offering
Memoranda in its current form. The Trading Company will ensure that the Members
will not utilize any amendment or supplement to the Offering Memoranda regarding
the Trading Advisor unless the Trading Advisor has received reasonable prior
notice of and a copy of such amendments or supplements and has approved any
description of the Trading Advisor contained therein.
 
(ii) Each Members’ organizational agreement provides for the subscription for
and sale of the Units in the respective Member; all material actions required to
be taken by each Member as a condition to the sale of its Units to qualified
subscribers therefor has been, or prior to each closing described in the
Member’s Confidential Private Placement Memorandum shall have been taken; and,
upon payment of the consideration therefor specified in each accepted
subscription agreement in such form as attached to the respective Member’s
Confidential Private Placement Memorandum, the Units will constitute valid
interests in the Member. Each Member is in material compliance with all laws,
rules, regulations and orders of any governmental agency or self-regulatory
organization applicable to the Member’s business and the offering, sale,
issuance and distribution of its Units.
 
(iii) The Trading Company is a limited liability company duly formed pursuant to
its Certificate of Formation, Operating Agreement and the Delaware Limited
Liability Company Act and is validly existing and in good standing under the
laws of the State of Delaware with full power and authority to engage in the
trading of futures interests and to engage in its other contemplated activities
as described in the Offering Memoranda; the Trading Company is qualified to do
business in each jurisdiction in which the nature or conduct of its business
requires such qualification and where failure to be so qualified could
materially adversely affect the Trading Company’s ability to perform its
obligations hereunder.
 
(iv) The Trading Manager is duly formed and validly existing and in good
standing as a limited liability company under the laws of the State of Delaware
and is qualified to do business and is in good standing as a foreign entity in
each jurisdiction in which the nature or conduct of its business requires such
qualification and where the failure to be so qualified could materially
adversely affect the Trading Manager’s ability to perform its obligations
hereunder.
 
(v) The Trading Company and the Trading Manager have full power and authority
under applicable law to conduct their business and to perform their respective
obligations under this Agreement and as described in the Offering Memoranda.
 
(vi) As of the date hereof, the Offering Memoranda contain all statements and
information required to be included therein by the CEAct or other applicable law
and at all times subsequent thereto up to and including each closing, the
Offering Memoranda will comply in all material respects with the requirements of
the rules of the NFA, the CEAct or other applicable laws. The Offering Memoranda
as of the initial closing (as described therein), date of issue, and at each
closing will not contain any misleading or untrue statements of a material fact
or omit to state a material fact required to be stated therein or necessary to
make the statements therein not misleading. Any supplemental sales literature,
when read in conjunction with the Offering Memoranda, will not contain any
untrue statements of a material fact or omit to state a material fact necessary
to make the statements therein, in light of the circumstances under which such
statements were made, not misleading. This representation and warranty shall
not, however, apply to any statement or omission in the Offering Memoranda or
supplemental sales literature made in reliance upon information furnished by and
relating to the Trading Advisor, its trading methods or its trading performance.
 
(vii) Since the respective dates as of which information is given in the
Offering Memoranda, there has not been any material adverse change in the
condition, financial or otherwise, or business of the Trading Manager or the
Trading Company, whether or not arising in the ordinary course of business.
 
(viii) This Agreement has been duly and validly authorized, executed and
delivered by the Trading Manager on behalf of the Trading Company and
constitutes a valid, binding and enforceable agreement of the Trading Company
and the Trading Manager in accordance with its terms.
 
(ix) The execution and delivery of this Agreement, the incurrence of the
obligations set forth herein and the consummation of the transactions
contemplated herein and in the Offering Memoranda will not violate, or
constitute a breach of, or default under, the Trading Manager’s certificate of
formation or operating agreement,  or the Trading Company’s Certificate of
Formation or Operating Agreement, or any material agreement or instrument by
which either the Trading Manager or the Trading Company, as the case may be, is
bound or any material order, rule, law or regulation applicable to the Trading
Manager or the Trading Company of any court or any governmental body or
administrative agency or panel or self-regulatory organization having
jurisdiction over the Trading Manager or the Trading Company.
 
(x) Except as set forth in the Offering Memoranda, there has not been in the
five years preceding the date of the Offering Memoranda and there is not pending
or, to the Trading Manager’s knowledge, threatened, any action, suit or
proceeding at law or in equity before or by any court or by any federal, state,
municipal or other governmental body or any administrative, self-regulatory or
commodity exchange organization to which the Trading Manager or the Trading
Company is or was a party, or to which any of the assets of the Trading Manager
or the Trading Company is or was subject; and neither the Trading Manager nor
any of the principals of the Trading Manager (“Trading Manager Principals”) has
received any notice of an investigation by the NFA, CFTC or any other
administrative or self-regulatory organization regarding non-compliance by the
Trading Manager or the Trading Manager Principals or the Trading Company with
the CEAct, the Securities Act of 1933, as amended, or any applicable laws which
are material to an investor’s decision to invest in a Member.
 
(xi) The Trading Manager and the Trading Manager Principals have all federal,
state and foreign governmental, regulatory and exchange approvals and licenses,
and have effected all filings and registrations with federal, state and foreign
governmental agencies required to conduct their business and to act as described
in the Offering Memoranda or required to perform their obligations under this
Agreement (including, without limitation, registration as a commodity pool
operator under the CEAct and membership in the NFA as a commodity pool operator)
and will maintain all such required approvals, licenses, filings and
registrations for the term of this Agreement. The Trading Manager’s principals
identified in the Offering Memoranda are all of the Trading Manager Principals.
 
(xii) The Trading Company is and shall remain in material compliance in all
respects with all laws, rules, regulations and orders of any government,
governmental agency or self-regulatory organization applicable to its business
as described in the Offering Memoranda and this Agreement.
 
(xiii) The foregoing representations and warranties shall be continuing during
the term of this Agreement and if at any time any event shall occur which could
make any of the foregoing representations or warranties inaccurate, the Trading
Manager shall promptly notify the Trading Advisor of the nature of such event.
 


(b) Covenants of the Trading Manager. The Trading Manager covenants and
 
agrees that:
(i) The Trading Manager shall maintain all registrations and memberships
necessary for the Trading Manager to continue to act as described herein and in
the Offering Memoranda and to all times comply in all respects with all
applicable laws, rules, and regulations, to the extent that the failure to so
comply would have a materially adverse effect on the Trading Manager’s ability
to act as described herein and in the Offering Memoranda.
 
(ii) The Trading Manager shall inform the Trading Advisor immediately as soon as
the Trading Manager, the Trading Company or any of their principals becomes the
subject of any lawsuit, investigation, claim, or proceeding of any regulatory
authority having jurisdiction over such person or becomes a named party to any
litigation materially affecting the business of the Trading Manager or the
Trading Company. The Trading Manager shall also inform the Trading Advisor
immediately if the Trading Manager or the Trading Company or any of their
officers become aware of any material breach of this Agreement by the Trading
Manager or the Trading Company.
 
(iii) The Trading Company will furnish to the Trading Advisor copies of the
Offering Memoranda regarding the Trading Advisor, and all amendments and
supplements thereto, in each case as soon as available and will ensure that the
Members do not use any such amendments or supplements as to which the Trading
Advisor in writing has reasonably objected.
 
12.  
Merger or Transfer of Assets.

 
The Trading Manager, Trading Company or the Trading Advisor may merge or
consolidate with, or sell or otherwise transfer its business, or all or a
substantial portion of its assets, to any entity upon written notice to the
other parties.
 
13.  
Complete Agreement.

 
This Agreement constitutes the entire agreement between the parties with respect
to the matters referred to herein, and no other agreement, verbal or otherwise,
shall be binding as between the parties unless in writing and signed by the
party against whom enforcement is sought.
 
14.  
Assignment.

 
Subject to Section 12, hereof, this Agreement may not be assigned by any party
hereto without the express prior written consent of the other parties hereto
(such consent not to be unreasonably withheld or delayed); however, the Trading
Manager may assign this Agreement to any affiliate without the prior written
consent of any other party hereto.
 
15.  
Amendment.

 
This Agreement may not be amended except by the written consent of the parties
hereto.  No waiver of any provision of this Agreement shall be implied from any
course of dealings between the parties, from any failure by any party to assert
its rights hereunder or any occasion or series of occasions.
 
16.  
Severability.

 
The invalidity or unenforceability of any provision of this Agreement or any
covenant herein contained shall not affect the validity or enforceability of any
other provision or covenant hereof or herein contained and any such invalid
provision or covenant shall be deemed to be severable.
 
17.  
Closing Certificates.

 
(a) The Trading Advisor shall, at the Members’ initial closing and at the
request of the Trading Manager at any monthly closing (as described in the
Offering Memoranda), provide the following:
 
(i) To the Trading Manager, the Trading Company and the Members, a certificate,
dated the date of any such closing and in form and substance satisfactory to
such parties, to the effect that;
 
(A) the representations and warranties by the Trading Advisor in this Agreement
are true, accurate, and complete on and as of the date of the closing, as if
made on the date of the closing; and
 
(B) the Trading Advisor has performed all of its obligations and satisfied all
of the conditions on its part to be performed or satisfied under this Agreement,
at or prior to the date of such closing.
 
(ii) To the Trading Manager, the Trading Company and the Members, a report as of
the closing date which shall present, for the period from the date after the
last day covered by the historical performance records in the Offering Memoranda
to the latest practicable day before closing, figures which shall be a
continuation of such historical performance records and which shall certify that
such figures are, to the best of such Trading Advisor’s knowledge, accurate in
all material respects.
 
(b) The Trading Advisor shall, within one month following the Members’ initial
closing (as described in the Offering Memoranda), provide a legal opinion of the
Trading Advisor’s counsel in a form acceptable to the Trading Manager.
 
(c) The Trading Manager shall, at the Members’ initial closing and at the
request of the Trading Advisor at any closing (as described in the Offering
Memoranda), provide the following:
 
(i) To the Trading Advisor, a certificate, dated the date of such closing and in
form and substance satisfactory to the Trading Advisor, to the effect that:
 
(A) the representations and warranties by the Trading Company and the Trading
Manager in this Agreement are true, accurate, and complete on and as of the date
of the closing as if made on the date of the closing;
 
(B) no order preventing or suspending the use of the Offering Memoranda has been
issued by the CFTC, the Securities Exchange Commission, any state securities
commission, or the NFA or other self-regulatory organization and no proceedings
for that purpose shall have been instituted or are pending or, to the knowledge
of the Trading Manager, are contemplated or threatened under the CEAct; and
 
(C) The Trading Company and the Trading Manager have performed all of their
obligations and satisfied all of the conditions on their part to be performed or
satisfied under this Agreement at or prior to the date of the closing.
 
18.  
Inconsistent Filings.

 
If the Trading Advisor intends to file, to participate in the filing of, or to
publish any description of the Trading Advisor, or of its respective principals
or trading approaches that is materially inconsistent with those in the
Disclosure Information, the Trading Advisor shall inform the Trading Manager of
such intention and shall furnish copies of all such filings or publications at
least ten Business Days prior to the date of filing or publication.
 
19.  
Disclosure Information.

 
(a) During the term of this Agreement, the Trading Advisor shall furnish to the
Trading Manager promptly copies of all disclosure-documents, if applicable, as
filed in final form with the CFTC, NFA or other self-regulatory organization by
the Trading Advisor, where required.  Additionally, the Trading Advisor shall
furnish to the Trading Manager copies of all disclosure-related materials
provided to prospective investors by the Trading Advisor related to the Trading
Program.  “Disclosure Information” shall include the information described in
the first and second sentences of this Section 19(a), as well as any other
information about the Trading Advisor provided by the Trading Advisor to the
Trading Manager with respective to the Trading Program.  The Trading Advisor
shall furnish to the Trading Manager copies of all communications sent to
existing or prospective investors pertaining to any material information
regarding the Trading Advisor or its trading programs/strategies that may not be
included in the Disclosure Information, including but not limited to changes in
principals, organizational structure, regulatory standing, and change in contact
information or location/address.
 
(b) The Trading Manager and the Trading Company will not distribute or
supplement any promotional material relating to the Trading Advisor unless the
Trading Advisor has approved reasonable prior notice of and a copy of such
promotional material and has received such material in writing.
 
20. Track Record.  The track record and other performance information of the
Members shall be the property of the Trading Manager and not the Trading
Advisor; provided, however, the track record and performance information may be
disseminated or used by the Trading Advisor as part of a composite of the
performance of all accounts managed by the Trading Advisor.   The Trading
Advisor agrees that the track record and other performance information shall be
deemed to be Confidential Information under this Agreement.
 
21.  
Use of Name.

 
(a) The Trading Advisor hereby consents to the non-exclusive use by the Trading
Company of (a) the name “Morgan Stanley Smith Barney Augustus I, LLC”, with
respect to the Trading Company and (b) the name “Morgan Stanley Smith Barney
Augustus I, LLC” in any documentation regarding the Trading Company, only so
long as the Trading Advisor serves as a sole trading advisor to the Trading
Company.  Each of the Trading Company and the Trading Manager agree to indemnify
and hold harmless, jointly and severally, the Trading Advisor, its partners,
directors, officers, affiliates, employees and agents from and against any and
all costs, losses, claims, damages or liabilities, joint or several, including,
without limitation, attorneys' fees and disbursements, which may arise out of
the Trading Company's or the Trading Manager's misuse of the name “Augustus” or
out of any breach of, or failure to comply with, this Section 21.
 
(b) Upon termination of this Agreement, the Trading Company, at its expense, as
promptly as practicable:  (i) shall take all necessary action to cause the
Offering Memoranda and organizational documents of the Trading Company to be
amended in order to eliminate any reference to “Morgan Stanley Smith Barney
Augustus I, LLC” (except to the extent required by law, regulation or rule); and
(ii) shall cease to use in any other manner, including, but not limited to, use
in any supplemental sales material, the name “Augustus” or any name, mark or
logo type derived from it or similar to it (except to the extent required by
law, regulation or rule).
 
(c) During the term of this Agreement, each of the Trading Manager and the
Trading Company hereby consents to the use by the Trading Advisor, or any
affiliate thereof, of the Trading Manager’s and the Trading Company’s name in
connection with the marketing activities of any such person, and hereby grants
each such person a limited license to use such name for this purpose.  Such use
may include the inclusion, from time to time, of the  name on a list of
representative clients that the Trading Advisor or any affiliate may distribute
to prospective investors in funds, products or services offered by the Trading
Advisor or any affiliate thereof.
 
22.  
Notices.

 
All notices required to be delivered under this Agreement shall be in writing
and shall be effective when delivered personally on the day delivered, by
facsimile on receipt confirmation, by email followed by delivery of an original,
or when given by registered or certified mail, postage prepaid, return receipt
requested, on the second business day following the day on which it is so
mailed, addressed as follows (or to such other address as the party entitled to
notice shall hereafter designate in accordance with the terms hereof):
 

 
if to the Trading Company:
 
Morgan Stanley Smith Barney Augustus I, LLC
 c/o Demeter Management LLC
Managed Futures Department
522 Fifth Avenue, 13th Floor
New York, NY  10036
Attn:  Jeremy Beal
Facsimile: (212) 296-6868
Email: Jeremy.Beal@morganstanley.com;
     
if to the Trading Manager:
     
Demeter Management LLC
 
Managed Futures Department
522 Fifth Avenue, 13th Floor
New York, NY  10036
Attn:  Jeremy Beal
Facsimile: (212) 296-6868
Email: Jeremy.Beal@morganstanley.com;
     
With a copy to:
     
Timothy P. Selby
Alston & Bird LLP
90 Park Avenue
New York, NY 10016
Facsimile: (212) 922-3894
Email: timothy.selby@alston.com
     
if to the Trading Advisor:
 
 
Augustus Asset Managers Limited
12 St. James’s Place
London
2W1A 1NX
Attn: Legal Department
Facsimile:  44 (0) 20 7499 9114
Email:
 
     
With a copy to:
 
Augustus Asset Managers Limited
12 St. James’s Place
London
2W1A 1NX
Attn: Michael Allen
Facsimile:  44 (0) 20 7499 9114
Email: michael.allen@augustus.co.uk
 

23.  
Continuing Nature of Representations Warranties and Covenants: Survival.

 
All representations, warranties and covenants contained in this Agreement shall
be continuing during the term of this Agreement and the provisions of this
Agreement shall survive the termination of this Agreement with respect to any
matter arising while this Agreement was in effect.  Each party hereby agrees
that as of the date of this Agreement it is, and during its term shall be, in
compliance with its representations, warranties and covenants herein
contained.  In addition, if at any time any event occurs which would make any of
such representations, warranties or covenants not true, the affected party will
use its best efforts to promptly notify the other parties of such fact.
 
24.  
Third-Party Beneficiaries.

 
Except for each of the Members who shall be a third-party beneficiary of the
applicable provisions of this Agreement, this Agreement is not intended and
shall not convey any rights to a party to this Agreement.
 
25.  
Governing Law.

 
This Agreement shall be governed by, and construed in accordance with, the laws
of the State of New York.  If any action or proceeding shall be brought by a
party to this Agreement or to enforce any right or remedy under this Agreement,
each party hereto hereby consents and will submit to the jurisdiction of the
courts of the State of New York or any Federal court sitting in the County, City
and State of New York.  Any action or proceeding brought by any party to this
Agreement to enforce any right, assert any claim or obtain any relief whatsoever
in connection with this Agreement shall be brought by such party exclusively in
the courts of the State of New York or any federal court sitting in the County,
City and State of New York.
 
26.  
Remedies.

 
In any action or proceeding arising out of any of the provisions of this
Agreement, the Trading Advisor agrees not to seek any prejudgment equitable or
ancillary relief. The Trading Advisor agrees that its sole remedy in any such
action or proceeding shall be to seek actual monetary damages for any breach of
this Agreement, except that Trading Advisor may seek a declaratory judgment with
respect to the indemnification provisions of this Agreement.
 
27.  
Headings.

 
Headings to sections herein are for the convenience of the parties only and are
not intended to be part of or to affect the meaning or interpretation of this
Agreement.
 
28.  
Successors.

 
This Agreement including the representations, warranties and covenants contained
herein shall be binding upon and inure to the benefit of the parties hereto,
their successors and permitted assigns, and no other person shall have any right
or obligation under this Agreement.
 
29.  
Counterparts.

 
This Agreement may be executed in counterparts, each of which shall be deemed an
original but all of which together shall constitute one and the same instrument.
 
30.  
Waiver of Breach.

 
The waiver by any party of a breach of any provision of this Agreement shall not
operate or be construed as a waiver of any subsequent breach or of a breach by
any other party.  The failure of a party to insist upon strict adherence to any
provision of the Agreement shall not constitute a waiver or thereafter deprive
such party of the right to insist upon strict adherence.
 



--------------------------------------------------------------------------------

 
1 Confidential material redacted and filed separately with the Commission.
 
2 Confidential material redacted and filed separately with the Commission.

A-


 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement has been executed for and on behalf of the
undersigned as of the day and year first above written.
 

 
MORGAN STANLEY SMITH BARNEY AUGUSTUS I, LLC
by Demeter Management LLC
Trading Manager
 
By                                                      
Walter Davis
Chairman and President
     
DEMETER MANAGEMENT LLC
 
 
By                                                      
Walter Davis
Chairman and President
     
AUGUSTUS ASSET MANAGERS LIMITED
By                                                      
Name:
Title:




A-


 
 

--------------------------------------------------------------------------------

 

Annex I




*3




 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 
EXHIBIT A
 
Morgan Stanley Smith Barney Managed Futures
MSC Fund Operations Trading Operations Procedures
9/22/09


Following is a list of abbreviations used in this document:
·  
 “Fund(s)” refers to Morgan Stanley Smith Barney Managed Futures Funds that
utilize MS&Co/MSIP/MSCG as a clearing commodity broker.

·  
“Futures” is used to identify exchange traded futures, or forward contracts, and
options on the same, that are cleared through a clearing house.

·  
“FX” is used to identify non-exchange traded forward currency contracts, and
options on the same, which are settled directly between the principals of the
trades.

·  
“General Partner” shall mean Demeter Management LLC.

·  
“Trading Manager” shall mean Demeter Management LLC.

·  
 “MF” is Morgan Stanley Smith Barney Managed Futures.

·  
“MSC” is MS&Co. and/or MSIP and/or MSCG (the Clearing Commodity Broker or FX
Counterparty, as appropriate).

·  
“MS&Co” is Morgan Stanley & Co., Inc. a subsidiary of Morgan Stanley (the
Clearing Commodity Broker or FX (Non-Options) Counterparty as appropriate).

·  
“MSIP” is Morgan Stanley & Co. International plc a subsidiary of Morgan Stanley
(a sub Clearing Commodity Broker).  MSIP clears LME transactions on behalf of
the Funds.

·  
“MSCG” is Morgan Stanley Capital Group a subsidiary of Morgan Stanley (the FX
Options Counterparty).



CONTACT INFORMATION:


Following are the Morgan Stanley departments involved in servicing the Funds and
the corresponding contact information.


Abbreviation
Department
Primary Contact
Telephone
E-mail
Futures Desk
MSC Futures Trading Desk
Brian Jackman
James Stedman
+1 212 761-1782
+1 212 761-1093
Brian.Jackman@morganstanley.com
James.Stedman@morganstanley.com
Futures Ops
MSC Futures Operations
Steve Bucello
 
+1 212 276-0477
 
Steve.Bucello@morganstanley.com
 
FX Desk
MSC Foreign Exchange Trading Desk
Richard Condon
Julia Clancy Sands
John Silver
+1 212 761-2700
+1 212 761-2700
+1 212 761-2700
Richard.Condon@morganstanley.com
Julia.Sands@morganstanley.com
John.Silver@morganstanley.com
FX Ops
MSC Foreign Exchange Operations
John Fusco
+1 718 754-4868
John.Fusco@morganstanley.com
MF Accounting
MF Accounting
Joe Tromello
Kevin Scully
+1 212 276-5184
+1 212 276-5121
Joe.Tromello@morganstanley.com
Kevin.Scully@morganstanley.com
MF Ops
MF Trading Operations
Laura Finne
 
+1 212 296-6813
Laura.Finne@morganstaley.com
MF IM
MF Investment Management
Patrick Egan
Alper Daglioglu
+1 212 296-6808
+1 212 296-6807
Patrick.Egan@morganstanley.com
Alper.Daglioglu@morganstanley.com
MF Strat Plan
MF Strategic Planning
Chris Barry
+1 212 296-6812
Chris.Barry@morganstanley.com



FUND ACCOUNTS:
Account Configuration
·  
Futures and Futures Options Trading - For each CTA trading program three Fund
trading accounts will be assigned.  A MS&Co segregated account, prefix 052.  A
MS&Co secured account, prefix 05A.   A MSIP non-regulated (by the CFTC) account,
prefix 045.

·  
FX (Non-Options) Trading - One Fund account for each CTA trading program will be
assigned at MS&Co, prefix 058.

·  
FX Options Trading – One Fund account for each CTA trading program will be
assigned at MSCG (if needed), prefix 057.

·  
Excess and FX Custody Accounts – For each CTA trading program two Fund accounts
will be set up at MS&Co.  One account will be designated as a custody account
for MS&Co FX.  MF Ops will maintain equity in the custody account sufficient to
cover margin requirements of the FX trading account.  The second account will
contain the balance of excess equity that is not required in the custody and
futures trading accounts.

Statements
·  
Futures – The CTA should contact Futures Ops regarding access to Fund futures
account statements.

·  
FX – The CTA should contact FX Ops regarding access to Fund FX account
statements.

·  
Excess and Custody – The CTA should contact MF Ops regarding access to the Fund
account statements at MS&Co.



FX TRADING:
FX Order Execution
·  
FX trading of the Funds must be executed through the MSC FX Desk, unless the
General Partner and/or Trading Manager otherwise agrees in a form acceptable to
the General Partner and/or Trading Manager.

·  
When trading FX Options, all premiums (on outright trades and cross currency
trades) must be booked at the clearing broker so that the premium is stated in
USD.

EFP Order Execution
·  
The CTA may utilize the FX Desk to execute EFP transactions. The futures leg of
an EFP will be subject to the futures brokerage fee.  The CTA should contact the
FX Desk for information on EFP trade execution procedures.

Foreign Currency Conversions
·  
The CTA is responsible for conversion into US dollars of Fund foreign currency
balances created as a result of futures and/or FX trading.  The CTA, at its own
discretion, should place conversion orders directly to the FX desk.



FUTURES TRADING:
Order Execution Service
·  
The MSC Futures Desk can provide the CTA with order execution facilities.  The
CTA should contact the Futures Desk for information on trade execution
procedures.

“Give Up” Order Execution
·  
The CTA shall ensure that a “give-up” execution agreement is in place prior to
the execution of any trade outside of MSC’s execution facilities in accordance
with this Agreement or as otherwise provided in writing to the CTA by the
General Partner and/or Trading Manager.

·  
On exchanges allowing “give up” execution, the CTA may have orders executed away
from MSC and give up trades to MSC for clearing.  The CTA should contact Futures
Ops for information on trade “give up” procedures.  The CTA should ensure that
executing brokers give trades up on a timely basis.  The CTA should ensure that
executing brokers make timely payment on price adjustments, when
applicable.   For futures trades at exchanges where give up execution is not
allowed, the CTA must use the execution facilities provided by the Clearing
Commodity Broker.

 “Give Up” Agreements
·  
The four party FIA/FOA uniform “give up” agreement is the acceptable form for
futures “give ups”.  The trader version FIA/FOA EFP agreement is the acceptable
form for EFP “give ups”.  The CTA should send agreements that have been signed
by both the CTA and executing broker to MF Ops, attention Laura Finne , Morgan
Stanley Smith Barney, Managed Futures, 522 Fifth Avenue, 13th Floor, New York,
NY 10036 or through EGUS (FIA Electronic Give Up System).

“Give Up” Execution Payment
·  
For Chicago Markets (CBT, CME and affiliated exchange divisions), payment for
floor brokerage will be handled via the ATOM system or current exchange/clearing
payment method at its standard rate to the party from whom it directly receives
the trade.  Payment of an execution service fee (“Give Up Fee”) will be handled
exclusively through the GAINS system or current exchange/clearing payment method
at a rate not to exceed the amount permitted by the General Partner and/or
Trading Manager from time to time (the “Execution Allowance”).  The “Execution
Allowance” shall be based on the General Partner’s and/or Trading Manager’s
assessment for prevailing competitive rates for “Give Up Fees”.

·  
For New York Markets (NYBOT, NYMEX, NYFE and affiliated exchange divisions),
payment of “Give Up Fees” will be handled exclusively through the ATOM system or
current exchange/ clearing payment method at a rate not to exceed the “Execution
Allowance” to the party from whom it directly receives the trade.

·  
For all other markets, MSC or its carrying broker, when utilized by MSC, will
handle payment of “Give Up Fees” to the party from whom it directly receives the
trade at a rate not to exceed the “Execution Allowance”.  Bills for “Give Up
Fees” should be sent directly to MSC or its applicable carrying broker.

·  
Futures Ops will handle payment of “Give Up Fees”.











ACCOUNT MAINTENANCE:
Trade Allocations
·  
The CTA is responsible for determining the trade allocation procedure for Fund
trading accounts.  The CTA should ensure that the procedure was followed
correctly, and that trades are booked accordingly in Fund accounts.

Trade Reporting; (Futures)
·  
The CTA is responsible for reporting all trades to Futures Ops on a timely basis
to facilitate clearing and reduce operational risk.  The CTA should contact
Futures Ops for additional information.

Daily Trade Checkout
·  
The CTA is responsible for daily, end of trading day, checkout of all trades
(including currency conversion trades) with Futures and FX Ops.  The CTA should
contact Futures and FX Ops to determine specific checkout procedures.

Daily Statement Reconciliation
·  
The CTA is responsible for daily statement trade activity and position balancing
with FX and Futures Operations.  The CTA should contact FX and Futures Ops to
determine specific balancing procedures.

·  
The CTA should provide a daily, trade reconciliation for each Fund account to MF
Ops, by 10:00 a.m. EST/EDT.  Reconciliation reports can be emailed to
mf.ops@morganstanley.com and should specify trades to be added or canceled in
each account, with a valuation versus the current settlement price of the
product, and any pending cash adjustments due from executing brokers or for
bookkeeping corrections.  (MF Ops provides MF Accounting/the Administrator with
adjusting information for the calculation of NAV.)  Please contact MF Ops if you
have any questions regarding this procedure.

·  
The CTA should notify MF Ops of any incorrect settlement prices it becomes aware
of with regard to the MSC account statements of a Fund.

Monitoring of Delivery Periods and Option Expirations
·  
The CTA is responsible for monitoring delivery periods (first notice dates and
last trade dates), option expirations (option expiration and last trade dates),
and forward settlement and/or maturity dates.

·  
The CTA should take appropriate actions to ensure that futures contracts do not
result in delivery.

·  
The CTA should ensure that their intentions regarding any open option positions,
at the time of expiration, have been communicated appropriately to the Futures
or FX Ops areas.  Contact Futures and FX Ops for specific communication
procedures.

Margin Maintenance and Cash Transaction (Journal) Reconciliation
·  
MF Ops is responsible for balancing of all journal entries in all Fund accounts
and for ensuring the requisite corrective action is taken for each reconciling
item.  Please note, the CTA is responsible for reconciling all cash entries
resulting from trading activity, such as APS residuals and FX settlements.

·  
MF Ops is responsible for the authorization of Fund margin transfers between MSC
and MS&Co accounts for maintaining equity (and/or collateral) in amounts
sufficient to meet Fund margin requirements in the MSC Futures accounts and the
FX custody accounts.











TRADING LEVEL NOTIFICATION:
·  
For new trading allocations, MF IM will provide notification to the CTA of
trading authorization and the trading commencement date, along with notification
of the initial trading level.

·  
Thereafter, notification of estimated monthly net additions/withdrawals will be
distributed by MF Strat Plan.  On the third to last business day of each month a
preliminary estimate will be provided.  On the first business day of each month
a final estimate will be given.  Any material adjustment (1% of account equity)
from the final estimate to the actual will be provided.  Notification will be
made via fax or email and the CTA will be asked to acknowledge receipt via fax
or email.  Questions regarding this procedure can be directed to MF Strat Plan.

·  
Subsequent to a Fund’s monthly closing, actual additions and withdrawals will be
processed by MF Accounting/the Administrator via journal entry in the Fund
“excess” account at MS&Co.

·  
Any other trading level/asset allocation changes will be communicated in writing
from MF IM or MF Strat Plan.

 
 
FUND ACCOUNTING:
Net Asset Value Calculation
·  
MF Accounting/the Administrator is responsible for determination of daily NAV
estimates for the Funds.

·  
MF Accounting/the Administrator will determine the actual month end NAV of a
Fund during the monthly closing process.

Brokerage Commission and Transaction Fees
·  
Brokerage commissions for each Fund will be charged in a manner consistent with
the prospectus or offering memorandum.  The CTA should contact MF Accounting/the
Administrator for additional information.

Fund Fee Processing
·  
Fund interest and all Fund fees, exclusive of brokerage commissions and
transaction fees, will be processed in a Funds “excess” account at MS&Co.

·  
MF Accounting/the Administrator will determine fees due to the CTA during the
monthly closing process and notify the CTA of the fees via the monthly
performance tables.  The CTA should provide contact information regarding fees
to MF Accounting/the Administrator.

·  
MF Accounting/the Administrator will make payment of fees to the CTA via wire
transfer.  The CTA should provide wire instructions to MF Accounting/the
Administrator.



ERROR POLICY:
·  
The provisions of Section 2(d) of this Agreement shall be interpreted to mean
that the benefit of profitable trading errors made by the CTA when trading on
behalf of the Funds shall be awarded to the Funds, whereas the detriment of
unprofitable trading errors made by the CTA when trading on behalf of the Funds
must be borne by the CTA.





BORROWING:
·  
The CTA shall not use borrowed money to leverage any trades, unless otherwise
approved by the General Partner and/or Trading Manager.




--------------------------------------------------------------------------------

 
3 Confidential material redacted and filed separately with the Commission.

A-


 
 

--------------------------------------------------------------------------------

 



EXHIBIT B
 
COMMODITY TRADING AUTHORITY
 
Dear Augustus Asset Managers Limited:
 
Morgan Stanley Smith Barney Augustus I, LLC  (the “Trading Company”) and Demeter
Management LLC, the Trading Company’s Trading Manager (the “Trading Manager”) do
hereby make, constitute and appoint you as the Trading Company’s
attorney-in-fact to buy and sell futures and forward contracts through such
futures commission merchants as shall be agreed on by you and the Trading
Manager on behalf of the Trading Company, pursuant to the trading program
identified in the Agreement among the Trading Company, the Trading Manger and
you as of the ____ day of _________, 2009, as amended or supplemented, and in
accordance with the terms and conditions of said Agreement.
 
This authorization shall terminate and be null, void and of no further effect
simultaneously with the termination of the said Agreement.
 

 
Very truly yours,
 
 
MORGAN STANLEY SMITH BARNEY AUGUSTUS I, LLC
by Demeter Management LLC
Trading Manager
 
By                                                      
Walter Davis
Chairman and President
     
DEMETER MANAGEMENT LLC
 
 
By                                                      
Walter Davis
Chairman and President



 

B-




 
 

--------------------------------------------------------------------------------

 

EXHIBIT C
 
FUTURES INTERSTS TRADED
 


 
CFTC Approved or Certified futures or options on futures products on the
following futures exchanges:
 
Chicago Mercantile Exchange (CME) / Chicago Board of Trade (CBOT)
 
Bourse de Montreal (MSE)
 
EUREX
 
London International Financial Futures Exchange (LIFFE)
 
Sydney Futures Exchange (SFE)
 
Tokyo Stock Exchange (TSE )
 
Hong Kong Futures Exchange (HKFE)
 


 
Currencies
 
AUD, CAD, CHF, EUR, GBP, JPY, NZD, USD, DKK, NOK, SEK, MXN, CLP, HKD, PLN, CZK,
SKK, HUF, ZAR, KRW, INR, SGD, TWD, ARS, BRL, TRL, RUB, IDR, ILS, CNY, MYR, PHP,
ISK, COP, SAR, PEN
 





C-






 
 

--------------------------------------------------------------------------------

 
